Merrick, O. J.
The defendants seized under an execution, as the property of Joseph E. Andrews, against whom they had judgment, a tract of land and two slaves, in his possession. The plaintiff opposed the sale on the ground that the property had been previously conveyed to him by Andrews. It is proved that at the sale JLcm/es counted down the price in the presence of the Notary and the witnesses. But it was shown that he was the son-in-law of Andrews; that he was comparatively without means; that Andrews must have had funds in his hands as administrator, and could easily have produced that amount of money for the purpose of the simulation; that he was embarrassed in his individual affairs; that the property remained in his possession notwithstanding the plaintiff was in- a condition to need the services of the slaves which he pretended to have purchased, and that the property sold constituted almost the only remaining property of Andrews, and' that the sale was made during the pendency of the suit of Otarle against him, and only thirteen days before the judgment was rendered.
We are not prepared to say that the District Judge, who probably knows the parties and witnesses, erred in concluding, on this evidence, that the salar was a simulated one. C. C., 1915, 2456.
Under the peculiar circumstances of this case, we have looked into the original records sent up and completing the record of the case. But as the original-records are liable to he lost, when taken from the proper office,, we take this occasion to say that hereafter the original papers of other offices will not he-' received to complete a record of a case pending in this court.
It is ordered, adjudged and decreed, that the judgment of the lower court he affirmed with costs.